 



Exhibit 10.25

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of March 14, 2005 with effect as at April 1,
2004

BETWEEN:

MARIANNE D. PAINE

(the “Executive”)

-and-

HUB INTERNATIONAL LIMITED, a corporation
incorporated pursuant to the laws of the Dominion of Canada

(“Hub”)

                                                                 In
consideration of the mutual covenants and agreements contained herein, the
parties hereto
     agree as follows.



  1.   Interpretation



  (A)   In this Agreement:



  (i)   “Agreement” means this agreement, all schedules attached hereto and any
amendments made to any of the foregoing by written agreement between the
Executive and Hub;     (ii)   “Basic Compensation” means the compensation
indicated in Schedule B;     (iii)   “Benefits” means the benefits to which the
Executive is entitled in accordance with Schedule B;     (iv)   “Cause” means
(i) a material breach by the Executive of the provisions of this Agreement,
which breach shall not have been cured by the Executive within thirty (30) days
following written notice thereof by Hub to the Executive; (ii) the commission of
negligence or willful misconduct by the Executive in the course of the
Executive’s employment; (iii) the commission by the Executive of an act of
fraud, theft or dishonesty, including, without limitation, any violation of
Hub’s codes of conduct; (iv) the Executive’s conviction of (or plead of nolo
contendere to) any felony, or misdemeanor involving moral turpitude; or (v) such
other act or omission that a court of competent jurisdiction declares in a
written ruling to be a breach of the Executive’s responsibilities hereunder of
such materiality as to justify a termination of the Executive’s employment by
Hub;     (v)   “Death” means a natural death and, in addition, is deemed to
include a continuous period of at least one hundred twenty (120) consecutive
business days during which time the Executive has not been in the offices of Hub
during normal working hours and the Executive’s whereabouts are unknown to Hub;

 



--------------------------------------------------------------------------------



 



- 2 -







  (vi)   “Disability” means the mental or physical state of the Executive is
such that the Executive would qualify for disability benefits, in accordance
with Hub’s group benefits insurance policy at the relevant time;     (vii)  
“Good Reason” means (i) the breach of the terms of this Agreement by Hub or any
successor thereto that is not remedied within thirty (30) days after receipt of
notice from the Executive; (ii) the direct or indirect assignment to the
Executive of any duties or reporting responsibilities, materially inconsistent
with the Services (as contemplated as of the date hereof or in any
mutually-agreed written amendment hereto), excluding any isolated and
inadvertent assignment that is remedied by Hub within thirty (30) days after
receipt of notice from the Executive; (iii) a reduction in the Executive’s Basic
Compensation; (iv) any failure by Hub to require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Hub to assume expressly and
agree to perform the provisions of this Agreement in the same manner and to the
same extent that Hub would be required to perform if no such succession had
taken place; and (v) the failure by Hub to continue to provide the Executive
with the Benefits.     (viii)   “Person” means any natural person or legal
person (including, but not limited to, a corporation, joint stock company,
limited liability company, partnership, limited partnership, association,
company, joint venture, estate, trust, government, governmental authority,
agency or instrumentality) or any group of natural and/or legal persons.    
(ix)   “Schedule” means a schedule to this Agreement;     (x)   “Section” means
a section or subsection of this Agreement;     (xi)   “Services” means the
duties and the responsibilities set out in Schedule A, as the same may be
amended or extended by mutual agreement of the parties from time to time;    
(xii)   “Subsidiaries” means the “subsidiary companies,” as defined in the
Securities Act (Ontario), of Hub;     (xiii)   “The Hub Group” means Hub and the
Subsidiaries; and     (xiv)   “Vacation” means the vacation to which the
Executive is entitled, as contemplated in Schedule B.



  (B)   It is agreed by and between the parties hereto that the Schedules
referred to herein, as itemized below and attached hereto, shall form a part of
this Agreement and this Agreement shall be construed as incorporating such
Schedules:

         
Schedule A
  -   Services
Schedule B
  -   Basic Compensation, Benefits and Vacation
Schedule C
  -   Alternative Dispute Resolution



  2.   Employment



  (A)   Hub agrees to employ the Executive for the purpose of providing the
Services, and the Executive accepts such employment.



--------------------------------------------------------------------------------



 



- 3 -



  (B)   During the term of the Executive’s employment with Hub, the Executive
agrees to devote the whole of the Executive’s business time and attention to the
provision of the Services in a conscientious and competent manner and with the
utmost integrity.



  (C)   The Executive shall perform the Services primarily at the office located
at Chicago, Illinois. Subject to reimbursement for related expenses in
accordance with Section 3(C) and subject to Section 4, it is understood and
agreed that the Executive may be called upon, on occasion, to travel outside of
the Chicago area on behalf of Hub, but that the Executive shall not be required
to move her residence from the Chicago area as a condition of this Agreement.



  3.   Remuneration and Benefits



  (A)   Hub shall pay the Executive the Basic Compensation in such payment
periods as are established from time to time by Hub for its employees, subject
to deduction and remittance to the appropriate governmental authority of all
applicable taxes and other amounts.



  (B)   The Executive shall be entitled to and Hub shall provide the Benefits.



  (C)   Hub shall reimburse the Executive for reasonable travel and other
business expenses incurred by the Executive in performing the Services, in
accordance with approved budgets.



  (D)   The Executive shall be entitled to the Vacation, to be scheduled at the
mutual convenience of the parties.



  4.   Property, Confidentiality and Non-Solicitation



  (A)   Property. The Executive acknowledges and agrees that all books of
business, policies of insurance, documents, computer records, vouchers and other
books, papers and records connected with the business of the Hub Group, whether
paid for, serviced or produced by the respective corporation of The Hub Group or
not, are the property of the respective corporation and shall be at all times
open to the respective corporation for the purposes of examination, and shall be
turned over and surrendered to the respective corporation or its representatives
upon the order of the respective corporation or on the termination of the
Executive’s employment with Hub for any reason whatsoever.



  (B)   Confidentiality. The Executive acknowledges that in the course of
carrying out the Executive’s duties to Hub, the Executive will have access to
and will be entrusted with confidential information concerning the business and
corporate affairs of Hub, the other corporations of The Hub Group, and their
clients (“Confidential Information”), including information pertaining to the
respective corporation’s relationships with insurance carriers, employee and
producer compensation structures, client underwriting and policy renewal
information, internal accounting procedures, policies and information, unique
insurance product features, insurance programs developed by the respective
corporation (with or without the assistance of the Executive), marketing
strategies and employee training procedures. The Executive agrees that all
Confidential Information acquired by the Executive or disclosed to the Executive
shall be held in the strictest confidence. The Executive shall not disclose any
Confidential Information to any other Person during the term of the Executive’s
employment or at any time thereafter without the prior written consent of the
respective corporation, except as may be required for the Executive to fulfill
the Executive’s employment duties to Hub or as may be required by law. Neither
during the term of the Executive’s employment nor at any time thereafter will
the Executive make use of any Confidential Information for the Executive’s own
benefit or for the benefit of



--------------------------------------------------------------------------------



 



- 4 -



      any Person other than The Hub Group, or assist others in so doing;
provided that nothing herein shall prohibit the Executive from using
Confidential Information that:



  (i)   was readily available to the public at the time such information was
available to the Executive;     (ii)   became readily available to the public
after the time such information was made available to the Executive other than
through a breach of this Agreement; or     (iii)   is lawfully and in good faith
obtained by the Executive from an independent third party under no obligation of
confidentiality to Hub or the other corporations of The Hub Group and without a
breach of this Agreement.

The Executive acknowledges and agrees that the disclosure of any Confidential
Information to the general public or to competitors of Hub or the other
corporations of The Hub Group may be highly detrimental to the business
interests of The Hub Group. The Executive acknowledges and agrees that the right
of The Hub Group to maintain Confidential Information as confidential
constitutes a proprietary right which the respective corporation is entitled to
protect. Unless otherwise agreed to by the respective corporation, all
Confidential Information shall be and shall remain the sole and exclusive
property of the respective corporation. The Executive shall return to Hub,
forthwith upon the effective date of termination of the Executive’s employment
for any reason whatsoever, all records of Confidential Information in the
possession of the Executive which were acquired in connection with the
Executive’s employment by Hub. The Executive hereby agrees with Hub that, in the
event of any breach by the Executive of the provisions of this Section 4(B), the
respective corporation(s) of The Hub Group shall be entitled to equitable
relief, including an injunction and specific performance, in any competent court
having jurisdiction over the Executive, in addition to all other remedies
available to the respective corporation at law or in equity.



  (C)   Non-Competition and Non-Solicitation



  (i)   Except in connection with the Executive’s employment by Hub and for the
benefit of The Hub Group, the Executive covenants and agrees that the Executive
shall not, without the prior written consent of Hub, either during the term of
this Agreement or at any time within a period of two (2) years following the
termination of this Agreement, either individually, in partnership, jointly, or
in conjunction with any other Person, as principal, agent, employee,
shareholder, or in any other capacity whatsoever engage in, carry on any form of
business with or be engaged in any form of business with, or be concerned with
or be interested in or advise, lend money to, guarantee the debts or obligations
of, or permit the Executive’s name or any part thereof to be used or employed by
any Person engaged in or concerned with, or interested in any insurance agency
or brokerage business. Notwithstanding the foregoing, the provisions of this
Section 4(C)(i) shall not prohibit the Executive from directly or indirectly
owning up to five (5) percent of the issued capital stock of any public company
the price of whose shares is quoted in a published newspaper of general
circulation. Further, this Section 4(C)(i) shall not apply in the event that
this Agreement is terminated by Hub without Cause or by the Executive for Good
Reason, including in accordance with Section 5(C) of this Agreement.



--------------------------------------------------------------------------------



 



- 5 -



  (ii)   Except in connection with the Executive’s employment by Hub and for the
benefit of The Hub Group, during the term of the Executive’s employment and for
the period of two (2) years after termination of this Agreement, the Executive
shall not, either individually, in partnership, jointly, or in conjunction with
any other Person, as principal, agent, employee, shareholder or in any other
capacity (a) directly or indirectly approach or solicit any Client or any
employee or producer of Hub or any other Subsidiary; (b) attempt to direct any
Client or any such employee or producer away from any corporation of The Hub
Group; (c) accept any business from any Client; or (d) enter into any employment
or similar arrangement with any employee or producer of any corporation of The
Hub Group.     (iii)   If the Executive engages in any activity with respect to
any Client, employee or producer in violation of any provision of
Section 4(C)(i) or (ii), the Executive shall pay to Hub a sum equal to two
(2) times the annual commissions, fees and other gross revenues (as defined
below) generated by or attributable to any such Client, employee, or producer
and in the case of any such employee or producer, the Executive shall also pay
to Hub or other corporation of The Hub Group any fees incurred by it in
replacing any such employee or producer. For each such Client, employee, or
producer, the annual commissions, fees and other gross revenues under the
preceding sentence shall be the greater of (a) the annual commissions, fees and
other gross revenues generated by or attributable to each such Client, employee
or producer for the twelve month period ending on the date on which the
Executive first acted in violation of Section 4(C), or (ii) the annual
commissions, fees and other gross revenues generated by or attributable to each
such Client, employee or producer for the twelve month period beginning on the
date on which the Executive first acted in violation of Section 4(C) with
respect to such Client, employee or producer.     (iv)   The amount payable by
the Executive under Section 4(C)(iii) shall be paid in cash as soon as it is
determinable and may be set off by Hub or other member of the Hub Group against
any amount owing or to become owing to the Executive. The Executive acknowledges
that the said amount is a reasonable calculation of the respective corporation
of The Hub Group’s liquidated damages given the interest of such corporation in
maintaining its client base and/or personnel and the future profits that would
be foregone by such corporation if the Executive violates the provisions of
Section 4(C)(i) or (ii). The Executive further acknowledges that the payment by
the Executive pursuant to Section 4(C)(iii) shall in no way limit the other
remedies to which an injured corporation of The Hub Group may be entitled as a
result of the Executive’s breach of Section 4(C)(i) or (ii). Without limiting
the generality of the foregoing, the Executive recognizes that a breach by the
Executive of any of the covenants contained in Sections 4(C)(i) and (ii) would
result in ongoing damages to The Hub Group and that the corporations of The Hub
Group may not be adequately compensated for such damages by the payment of the
amounts contemplated in Section 4(C)(iii). The Executive agrees that in the
event of any such breach, and in addition to any other remedies available at law
or otherwise, Hub shall, on behalf of any corporation of The Hub Group, be
entitled as a matter of right to apply to a court of competent jurisdiction for
relief by way of injunction, restraining order, decree or otherwise as may be
appropriate to ensure compliance by the Executive with the provisions of
Sections 4(C)(i) and (ii). Further, in the event that the Executive breaches any
of his obligations hereunder, the corporations of The Hub Group shall be
entitled to all reasonable costs and expenses incurred by them, including
reasonable attorneys’ and accountants’ fees, arising out of such breach and/or
incurred in connection with enforcing their rights hereunder.



--------------------------------------------------------------------------------



 



- 6 -



  (v)   For purposes of this Agreement, “Client” means any Person who is, or at
any time during the term of the Executive’s employment, was a client or customer
of any corporation of The Hub Group if (a) any corporation of The Hub Group (or
any director, officer, employee or any agent thereof) introduces or facilitates
the introduction of such client or customer to the Executive, or (b) as result
of or in connection with the Executive’s employment or any communication or
other contact with any corporation of The Hub Group (or any director, officer,
employee or any agent thereof), the Executive becomes aware of, gains any
material information regarding, or initiates any communication with such client
or customer.



  (D)   The Executive agrees that all restrictions in this Section 4 are
necessary and fundamental to the protection of the business of The Hub Group and
are reasonable.



  5.   Term and Termination



  (A)   This Agreement shall be effective as of the date hereof.     (B)   This
Agreement and the employment of the Executive hereunder shall be for an
indefinite term, subject to termination in accordance with the terms of this
Agreement.     (C)   This Agreement and the employment of the Executive may be
terminated by Hub for any reason whatsoever upon prior written notice to the
Executive, or by the Executive for Good Reason upon written notice to Hub,
provided that, in the event that the Agreement is terminated in accordance with
this Section 5(C), the Executive shall be:



  (i)   paid the Basic Compensation and entitled to receive the Benefits for the
period up to the effective date of termination; and     (ii)   (a) an amount
equal to twelve (12) months’ Basic Compensation; (b) a ratable portion, based on
the days elapsed in the then current year to the effective date of termination,
of an amount equal to the most recent prior Bonus paid to the Executive; and
(c) the value of the group insurance and automobile benefits or allowance
components of the Benefits, all on a semi-monthly basis over the ensuing twelve
(12) months,

provided that in the event that the Executive breaches any of the provisions of
Section 4 hereof, effective as at the date of such breach the Executive shall
cease to be entitled to any further payment under this Section 5(C) or by way of
any other damages, compensation or pay in lieu of notice; and provided further
that in no event shall the Executive be paid an amount that is less than the
prescribed minimum under applicable employment standards legislation.



  (D)   Notwithstanding Section 5(B), this Agreement may be terminated
immediately by Hub for Cause, without further obligation to the Executive,
provided that the Executive shall be entitled to receive an amount equal to the
Basic Compensation and the Benefits to the date of termination.     (E)  
Notwithstanding Section 5(B), this Agreement may be terminated by Hub due to the
Disability of the Executive upon ninety (90) days’ written notice to the
Executive, provided that the Executive shall be entitled to receive an amount
equal to the Basic Compensation and the Benefits to the effective date of
termination.



--------------------------------------------------------------------------------



 



- 7 -



  (F)   Notwithstanding Section 5(B), this Agreement shall be terminated
immediately upon the Death of the Executive or, unless otherwise agreed by the
parties, upon the Executive’s attaining sixty-five (65) years of age, provided
that the Executive shall be entitled to receive an amount equal to the Basic
Compensation.     (G)   In the event of termination of this Agreement in
accordance with the terms hereof, the provisions of Section 4 shall continue in
full force and effect.



  6.   Dispute Resolution

Subject to, and without diminishing, the rights of the corporations of The Hub
Group to seek and obtain equitable relief in accordance with the provisions of
Section 4, the parties agree to submit any disputes to mediation in accordance
with the procedures set out in Schedule C.



  7.   Disclosure of Material Information, Insider Trading, and Code of Ethics



  (A)   The Executive acknowledges that common shares of Hub are traded on both
the Toronto Stock Exchange and the New York Stock Exchange and that, subject to
certain exceptions, as a publicly traded company Hub has an obligation not to
disseminate material information related to it unless disclosure of such
information is made contemporaneously to the public. The Executive therefore
agrees not to make any public disclosure of material information related to The
Hub Group without the prior written consent of Hub. The Executive further
acknowledges that any unauthorized disclosure by the Executive of internal
information relating to The Hub Group could result in liability under insider
trading laws for Hub and/or the Executive. Notwithstanding the foregoing, the
Executive undertakes and agrees to disclose unpublished material information
related to the Hub Group to Hub’s Chief Legal Officer or such other person of
authority employed by Hub as may be appropriate under the circumstances, if the
Executive has reason to believe that such information is not then known to the
appropriate person(s) of authority employed by Hub.     (B)   The Executive
acknowledges that if the Executive is in possession of any material information
that relates to The Hub Group that has not yet been made public, the Executive
must refrain from trading in Hub’s shares (buying or selling) until the material
information has been made public and the Executive agrees to advise others to
whom the Executive divulges unpublished material information that they have the
same responsibility.     (C)   The Executive acknowledges that he has received,
read and understands Hub’s policies regarding Insider Trading, Code of Ethics
and Confidential Information and agrees to comply therewith.



  8.   General Provisions



  (A)   In the event any payment, distribution or other benefit received by the
Executive under this Agreement or any other contract or arrangement (including,
but not limited to, any acceleration of the ability to exercise any stock option
or the vesting of any stock or other property or any payment made to the
Executive in connection with a change of control of Hub or any severance payment
provided herein) (a “Payment”) would be subject to the excise tax imposed by
section 4999 of the Internal Revenue Code of 1986 (such excise tax, together
with any similar tax under any new or replacement provision to such Section
4999, are hereinafter collectively referred to as the “Excise Tax”), including
any payment, distribution or other benefit that when aggregated with any other
payment, distribution or other benefit (whether or not such is received or made
pursuant to this Agreement) results



--------------------------------------------------------------------------------



 



- 8 -



      in the imposition of the Excise Tax, then the Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the

Executive of all taxes, including without limitation, any Excise Tax or other
tax imposed upon any amounts received under this Section 6(1), the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. All determinations required to be made under this Section 6(1),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Hub’s independent accounting firm which shall
provide detailed supporting calculations both to Hub and the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been or will be a Payment, or such earlier time as is requested by
Hub.



  (B)   The provisions hereof, when the context permits, shall enure to the
benefit of and be binding upon the heirs, executors, administrators and legal
personal representatives of the Executive and the successors and assigns of Hub.
    (C)   This Agreement shall be construed in accordance with the laws of the
State of Illinois.     (D)   If any covenant or provision of this Agreement is
determined to be void or unenforceable, in whole or in part, it shall not be
deemed to affect or impair the validity of any other covenant or provision of
this Agreement. However, if any of the provisions of or covenants contained in
this Agreement are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any jurisdiction, which shall be given full effect,
without regard to the invalid portions or the unenforceability in such other
jurisdiction. If any of the provisions of or covenants contained in Section 4
are held to be unenforceable in any jurisdiction because of the duration or
scope thereof, the parties agree that the court making such determinations shall
have the power to reduce the duration and/or scope of such provision or covenant
and, in its reduced form, said provision or covenant shall be enforceable;
provided, however, that the determination of such court shall not affect the
enforceability of such provisions in any other jurisdiction.     (E)   Any
notice, demand, request, consent, approval or waiver required or permitted to be
given hereunder shall be in writing and may be given to the party for whom it is
intended by personally delivering it to such party or by mailing the same by
prepaid registered mail:



  (i)   In the case of Hub, to:

55 E. Jackson Blvd.
Chicago, IL 60604
Attention: Chief Executive Officer

With a copy to the Chief Executive Officer of Hub



  (ii)   In the case of the Executive, to the Executive’s last known address.

Any such notice or other documents delivered personally shall be deemed to have
been received by and given to the addressee on the day of delivery and any such
notice or other documents mailed, as aforesaid, shall be deemed to have been
received by and given to the addressee on the third business day following the
date of mailing. Any party may at any time give notice to the other of any
change of address.



--------------------------------------------------------------------------------



 



- 9 -



  (F)   Any and all previous agreements, written or oral, between the parties
hereto or on their behalf relating to the employment of the Executive by Hub,
are hereto terminated and cancelled and each of the parties hereto hereby
releases and forever discharges the other hereto of and from all manner of
actions, causes of action, claims and demands whatsoever under or in respect of
any such agreement.     (G)   All amounts referred to herein are in United
States currency unless otherwise indicated.

                                                              IN WITNESS THEREOF
the parties hereto have hereunto executed this Agreement as of the day and year
first above written.



          HUB INTERNATIONAL LIMITED
    By:   /s/ W. KIRK JAMES     Name:     W. Kirk James    Title:    
Vice-President     

             
I have authority to bind the corporation.
           
 
           
SIGNED AND DELIVERED in the presence of:
    )      

    )      
/s/ JOAN REILLY                                              
    )      
(Signature)
    )      
Joan Reilly                                                          
    )      
(Print Name)
    )     /s/ MARIANNE D. PAINE                                  
55 E. Jackson Blvd.Chicago, IL 60604              
    )     MARIANNE D. PAINE
(Address)
    )      

    )      



--------------------------------------------------------------------------------



 



- 10 -

THIS IS SCHEDULE “A” REFERRED TO IN THE
EXECUTIVE EMPLOYMENT AGREEMENT MADE AMONG
HUB INTERNATIONAL LIMITED
AND MARIANNE D. PAINE



--------------------------------------------------------------------------------



SERVICES

The Executive shall report to the Board of Directors and the Chief Executive
Officer of Hub. The Executive shall perform such reasonable duties as shall be
assigned from time to time in connection with the Executive’s position as Chief
Legal Officer of Hub (the “Services”).




--------------------------------------------------------------------------------



 



 

THIS IS SCHEDULE “B” REFERRED TO IN THE
EXECUTIVE EMPLOYMENT AGREEMENT MADE AMONG
HUB INTERNATIONAL LIMITED
AND MARIANNE D. PAINE



--------------------------------------------------------------------------------



BASIC COMPENSATION



•     Annual salary of $225,000.00 (the “Basic Compensation”)

BONUS



•     The Executive shall be paid such annual bonus (the “Bonus”), if any, as
may declared by Hub’s Compensation Committee (the “Compensation Committee”) in a
manner commensurate with the Executive’s individual performance, Hub’s growth
and profitability, and bonus plans in effect generally for the Hub Executive
Management Team, subject to deduction and remittance to the appropriate
governmental authority of all applicable taxes and other amounts. The Executive
Committee may develop for the Executive such performance-based criteria as may
be necessary and are reasonable to take into consideration in order to allow Hub
to deduct as an expense all remuneration, including any Bonus, paid to the
Executive under this Agreement in the applicable year.

BENEFITS



•     Group insurance (including medical, extended health, dental, short and
long term disability and life insurance) and such other benefits as are made
available to employees of Hub International, provided that the Executive
qualifies for coverage under such plans.



  •   Automobile allowance of $750.00 per month.     •   Matching contribution
by Hub on the Executive’s behalf to Hub’s employee 401(k) retirement savings
plan equal to 3% of the Executive’s Basic Compensation, subject to applicable
law.     •   Club dues as approved by the CEO.

VACATION

The Executive shall be entitled to a maximum of four (4) weeks’ vacation per
year to be scheduled
at the mutual convenience of the parties (the “Vacation”).



--------------------------------------------------------------------------------



 



- 12 -

THIS IS SCHEDULE “C” REFERRED TO IN THE
EXECUTIVE EMPLOYMENT AGREEMENT MADE AMONG
HUB INTERNATIONAL LIMITED
AND MARIANNE D. PAINE

ALTERNATE DISPUTE RESOLUTION



  1.   Disputes will be submitted to mediation before a mediator in Chicago,
Illinois, as a condition precedent to the initiation of litigation by any party
to this Agreement; provided, however, that any party may seek injunctive relief
in a court of competent jurisdiction to preserve the status quo pending the
completion of mediation. The mediator shall be chosen by mutual agreement of the
parties; provided, however, that if the parties are unable to agree upon a
mediator within ten (10) days, they shall each, within the further period of
five (5) days, choose a mediator and the two mediators shall choose, within the
ensuing period of ten (10) days a separate and independent mediator who shall
then serve as the sole mediator for the purposes of this Schedule C. If either
party fails to name a mediator within the further period of five (5) days
aforesaid, the mediator chosen by the other party shall serve as the sole
mediator for the purposes of this Schedule C.     2.   At such time as a dispute
shall arise that is submitted to mediation, each of the parties shall execute
such mediation agreement in such form as shall then be used by the chosen
mediator or mediation firm for such purposes and shall join in a request that
the mediator provide an evaluation of the parties’ cases and of the likely
resolution of the dispute if not settled. The cost of the mediator and mediation
shall be borne equally by the parties.     3.   In the event that one party to
this Agreement is willing to accept the mediator’s proposed resolution of the
dispute, if any, but the other party (the “Contesting Party”) is not so willing,
the Contesting Party may elect to pursue a claim in a court of competent
jurisdiction. In the event that the final determination of the rights of the
Contesting Party by such court of competent jurisdiction is less advantageous to
the Contesting Party than the mediator’s proposed resolution of the dispute, the
Contesting Party shall be deemed to have agreed to pay the other party’s costs
and expenses of litigation of such claim(s), including reasonable attorneys’
fees.